    Case
      Case
         2:18-mj-04084-MAH
            4:19-mj-00255 Document
                            Document
                                   1 13
                                      Filed
                                          Filed
                                            on 02/12/19
                                                08/06/18 inPage
                                                           TXSD1 of
                                                                  Page
                                                                    2 PageID:
                                                                        1 of 4 34



PS a
(12/04)

                          UNITED STATES DISTRICT COURT
                                             for the
                                     District of New Jersey

U.S.A. vs. Rodolfo Garcia                                                       Docket No. 18-4084
                       Petition for Action on Conditions of Pretrial Release


        COMES NOW STEPHANIE NERI PRETRIAL SERVICES OFFICER, presen
                                                                                   ting an
official report upon the conduct of defendant Rodolfo Garcia, who was placed under
                                                                                   pretrial
release supervision by the HONORABLE JAMES 3. CLARK III sitting in the Court at
                                                                                  Newark,
New Jersey on June 18, 2018, under the following conditions:

1. $100,000 Unsecured Appearance Bond
2. The defendant shall be released into the third party custody of his mother Lorena
                                                                                         Moreno.
3. Pretrial Services Supervision.
4. Home Detention, with electronic monitoring, with exceptions for the following: educat
                                                                                              ion;
religious services; medical, substance abuse, or mental health treatment; attorney
                                                                                    visits; court
appearances; or other activities as pre-approved by the Pretrial Services. The defend
                                                                                       ant shall pay
all or part of the cost of the monitoring, based on ability to pay as determined by Pretria
                                                                                            l
Services.
5. Mental health testing and/or treatment as directed by Pretrial Services.
6. Surrender all passports/travel documents. Do not apply for new travel docum
                                                                                   ents.
7. Travel restricted to New Jersey for Court and attorney visits and the Western Distric
                                                                                          t of Texas,
unless otherwise approved by Pretrial Services.
8. Substance abuse testing andJor treatment as directed by Pretrial Services.
9. Refrain from possessing a firearm, destructive device, or other dangerous weapo
                                                                                     n.
10. Resolve all outstanding warrants.
11. OPS monitoring until the defendant returns to Texas.

          Respectfiully presenting petition for action of Court and for cause as follow
                                                                                        s:
                                tSEE ATTACHED ADDENDUM]
PRAYING THAT THE COURT WILL ORDER a warrant be issued to
                                                         serve as a detaIner.
Case
  Case
     2:18-mj-04084-MAH
        4:19-mj-00255 Document
                        Document
                               1 13
                                  Filed
                                      Filed
                                        on 02/12/19
                                            08/06/18 inPage
                                                       TXSD2 of
                                                              Page
                                                                2 PageID:
                                                                    2 of 4 35




ORDER OF COURT                                 I declare under penalty of perjury that the
                                               foregoing is true and correct.
Considered and ordered this       ri day
of                     cS and ordered filed    Executed
                                                                       (, 2o
                   ,

and ma’de a part of the records in the above   on       r’



HonoraI(e. eph A. DiGbon,,                     Stephanie Neri
United tates Magistrate Judge                  United States Pretrial Services Officer
Case
  Case
     2:18-mj-04084-MAH
        4:19-mj-00255 Document
                        Document
                               1 23
                                  Filed
                                      Filed
                                        on 02/12/19
                                            02/07/19 inPage
                                                       TXSD1 of
                                                              Page
                                                                2 PageID:
                                                                    3 of 4 55
                                                                   United States Courts
                                                                 Southern District of Texas
                                                                          FILED
                                                                    February 12, 2019
                                                                               
                                                               David J. Bradley, Clerk of Court

                                                           4:19mj0255
Case
  Case
     2:18-mj-04084-MAH
        4:19-mj-00255 Document
                        Document
                               1 23
                                  Filed
                                      Filed
                                        on 02/12/19
                                            02/07/19 inPage
                                                       TXSD2 of
                                                              Page
                                                                2 PageID:
                                                                    4 of 4 56
